Exhibit 10.1

VOTING AND SUPPORT AGREEMENT
 
This VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of December __,
2013, is entered into by and among Spherix Corporation, a Delaware corporation
(“Parent”), Spherix Acquisition Corp. II, a Delaware corporation and a
wholly-owned subsidiary of Parent (the “Purchaser”), and ______________________
______________________ (“Stockholder”).  All capitalized terms used but not
otherwise defined in this Agreement shall have the respective meanings ascribed
to such terms in the Patent Purchase Agreement referred to below.
 
WHEREAS, as of the date hereof, Stockholder is the record and beneficial owner
(as defined in Rule 13d-3 under the Exchange Act) of the number of shares of
voting common or preferred stock (including any such shares of common stock
which are Restricted Shares, whether vested or unvested), par value $0.0001, of
the Parent (“Parent Stock”) set forth opposite Stockholder’s name on Schedule A
(all such shares set forth on Schedule A, together with any shares of Parent
Stock of the Parent that are hereafter issued to or otherwise acquired or owned
by Stockholder prior to the termination of this Agreement, being referred to
herein as the “Subject Shares”);
 
WHEREAS, Parent, the Purchaser and Rockstar Consortium US Limited Partnership
(“RS”) have entered into a Patent Purchase, Agreement, dated as of the date
hereof and as it may be amended from time to time (the “PPA”), which provides,
among other things, for the Purchaser to acquire certain patents and rights from
RS and for RS to receive in consideration thereof $60,000,000 of securities of
the Parent (the “Securities”), which securities are subject to certain mandatory
redemption obligations, upon the terms and subject to the conditions set forth
in the PPA;
 
WHEREAS, inasmuch as RS is an existing beneficial owner of Common Stock of the
Parent and Rules of The NASDAQ Capital Market (“NASDAQ”) applicable to Parent
require the affirmative vote, or resolution in writing of a majority of the
Common Stock, of Parent (the “Stockholder Approval”) in order for RS to
beneficially own in excess of 4.99% (if RS holds in excess of 4.99% of
the  Parent’s voting Common Stock), or 19.99% otherwise, of the Parent’s voting
Common Stock pursuant to the PPA (the “Issuance Limit”); and
 
WHEREAS, RS desires certain assurances, and Stockholder has indicated a
willingness to provide assurance, regarding the Stockholder’s support for the
Stockholder Approval, and as an inducement and in consideration therefor,
Stockholder (in Stockholder’s capacity as a holder of the Subject Shares) has
agreed to, enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:
 
ARTICLE I – INTENIONALLY OMITTED




 
-1-

--------------------------------------------------------------------------------

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER
 
Stockholder represents and warrants to Parent that:
 
2.1.           Authorization; Binding Agreement.  He or she has full legal
capacity, right and authority to execute, deliver and perform this Agreement and
to consummate the transactions contemplated hereby.  This Agreement has been
duly and validly executed and delivered by Stockholder, and constitutes a valid
and binding obligation of Stockholder enforceable against Stockholder in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).
 
2.2.           Non-Contravention.  The execution and delivery of this Agreement
by Stockholder does not, and the performance by Stockholder of Stockholder’s
obligations hereunder and the consummation by Stockholder of the transactions
contemplated hereby will not (i) violate any Laws applicable to Stockholder or
Stockholder’s Subject Shares, or (ii) except as may be required by federal
securities Law, require any consent, approval, order, authorization or other
action by, or filing with or notice to, any Person (including any Governmental
Entity) under, constitute a default (with or without the giving of notice or the
lapse of time or both) under, or give rise to any right of termination,
cancellation or acceleration under, or result in the creation of any
Encumbrances on any of the Subject Shares pursuant to, any Contract, Order or
other instrument binding on  Stockholder or any applicable Law, except, in each
case, for matters that, individually or in the aggregate, would not reasonably
be expected to prevent or materially delay or impair the consummation by
Stockholder of the transactions contemplated by this Agreement or otherwise
materially adversely impact Stockholder’s ability to perform its obligations
hereunder.
 
2.3.           Ownership of Subject Shares; Total Shares.  Stockholder is the
record or beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
Stockholder’s Subject Shares and has good and marketable title to such Subject
Shares free and clear of any liens, claims, proxies, voting trusts or
agreements, options, rights, understandings or arrangements or any other
encumbrances or restrictions whatsoever on title, transfer or exercise of any
rights of a stockholder in respect of such Subject Shares (collectively,
“Encumbrances”), except (i) as provided hereunder, (ii) pursuant to any
applicable restrictions on transfer under the Securities Act or (iii) with
respect to Restricted Stock, the risk of forfeiture, restrictions on transfer
and any other encumbrances or restrictions set forth in the relevant restricted
stock agreement and Benefit Plan (collectively, “Permitted Encumbrances”).  The
Subject Shares listed on Schedule A opposite Stockholder’s name constitute all
of the shares of Common Stock of the Parent beneficially owned by Stockholder as
of the date hereof.  Except pursuant to the PPA, no Person has any contractual
or other right or obligation to purchase or otherwise acquire any of
Stockholder’s Subject Shares.
 
2.4.           Voting Power.  Stockholder has full voting power with respect to
Stockholder’s Subject Shares, and full power of disposition, full power to issue
instructions with respect to the matters set forth herein and full power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of Stockholder’s Subject Shares.  None of Stockholder’s Subject
Shares are subject to any stockholders’ agreement, proxy, voting trust or other
agreement or arrangement with respect to the voting of such Subject Shares,
except as provided hereunder.
 
2.5.           Reliance.  Stockholder has had the opportunity to review the PPA
and this Agreement with counsel of Stockholder’s own choosing.  Stockholder
understands and acknowledges that Parent and the Purchaser are entering into the
PPA in reliance upon Stockholder’s execution, delivery and performance of this
Agreement.

 
-2-

--------------------------------------------------------------------------------

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARENT AND THE PURCHASER


Each of Parent and the Purchaser represent and warrant to Stockholder that:
 
3.1.           Organization; Authorization.  Parent and the Purchaser are each
duly organized, validly existing and in good standing under the Laws of the
State of Delaware.  The consummation of the transactions contemplated hereby are
within each of Parent’s and the Purchaser’s corporate powers and have been duly
authorized by all necessary corporate actions on the part of Parent and the
Purchaser.  Parent and the Purchaser have full corporate power and authority to
execute, deliver and perform this Agreement.
 
 
3.2.           Binding Agreement.  This Agreement has been duly authorized,
executed and delivered by each of Parent and the Purchaser and constitutes a
legal, valid and binding obligation of Parent and the Purchaser enforceable
against Parent and the Purchaser in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar Laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law).
 
ARTICLE IV
ADDITIONAL COVENANTS
 
4.1.           Stockholder hereby covenants and agrees that until the
termination of this Agreement:
 
(a)            Voting of Subject Shares; Proxy.  At every meeting of the
stockholders of the Parent called, and at every adjournment or postponement
thereof, Stockholder shall, or shall cause the holder of record on any
applicable record date to, include Stockholder’s Subject Shares in any
computation for purposes of establishing a quorum at any such meeting and vote
Stockholder’s Subject Shares (the “Vote Shares”) (i) in favor of (A) approval of
the PPA and the transactions contemplated thereunder (including authorizations
and approvals required by NASDAQ for issuance of Securities in excess of the
Issuance Limit) and (B) approval of any proposal to adjourn or postpone the
meeting to a later date, if there are not sufficient votes for the approval of
the PPA or such other transaction on the date on which such meeting is held,
and/or (ii) in favor of any other matter necessary for consummation of the
transactions contemplated by the PPA, which is considered at any such meeting of
the Parent stockholders.   The Stockholder furthermore agrees to execute an
action by written consent in lieu of a meeting of the stockholders of the Parent
with respect to the matters set forth in this Section 4.1(a), in a manner
consistent with the provisions of this Section 4.1(a) and acceptable to
Stockholder.
 
(b)           Documentation and Information.  Except as required by applicable
Law, Stockholder shall not make any public announcement regarding this Agreement
and the transactions contemplated hereby without the prior written consent of
Parent, provided, that if Stockholder determines, based upon advice of counsel,
that a public announcement is required by applicable Law, Stockholder shall use
its commercially reasonable efforts to provide the other parties hereto
reasonable advance notice of such determination and reasonable time to comment
on such announcement in advance of such issuance.  Stockholder consents to and
hereby authorizes Parent and the Purchaser to publish and disclose in all
documents and schedules filed with the SEC, and any press release or other
disclosure document that Parent or the Purchaser reasonably determines to be
necessary in connection with the transactions contemplated by the PPA,
Stockholder’s identity and ownership of the Subject Shares, the existence of
this Agreement and the nature of Stockholder’s commitments and obligations under
this Agreement, and Stockholder acknowledges that Parent and the Purchaser may,
in Parent’s sole discretion, file this Agreement or a form hereof with the SEC
or any other Governmental Entity. Stockholder agrees to promptly give Parent any
information it may reasonably require for the preparation of any such disclosure
documents, and Stockholder agrees to promptly notify Parent of any required
corrections with respect to any written information supplied by Stockholder
specifically for use in any such disclosure document, if and to the extent that
any such information shall have become false or misleading in any material
respect.

 
-3-

--------------------------------------------------------------------------------

 

(c)             Adjustments.  In the event (a) of any stock split, stock
dividend, merger, reorganization, recapitalization, reclassification,
combination, exchange of shares or the like of the capital stock of the Parent
affecting the Subject Shares or (b) that Stockholder shall become the beneficial
owner of any additional shares of Parent Common Stock, then the terms of this
Agreement shall apply to the shares of Parent Common Stock held by Stockholder
immediately following the effectiveness of the events described in clause (a) or
Stockholder becoming the beneficial owner thereof as described in clause (b), as
though, in either case, they were Subject Shares hereunder.  In the event that
Stockholder shall become the beneficial owner of any other Equity Interests
entitling the holder thereof to vote or give consent with respect to the matters
set forth in Section 4.1 hereof, then the terms of Section 4.1 hereof shall
apply to such other Equity Interests as though they were Subject Shares
hereunder.
 
4.2.           Parent hereby covenants and agrees that until the termination of
this Agreement:
 
(a)           Current Report.  Parent covenants and agrees that within one (1)
business day following the execution of this Agreement,  the PPA and the
effectiveness thereof, to file with the Securities and Exchange Commission a
Current Report on Form 8-K  disclosing the terms and provisions of this
Agreement  and additionally the material non-public information provided to
Stockholder in connection therewith after which filing there shall exist no
information provided to Stockholder not made generally available to stockholders
and furnished pursuant to Regulation FD under the Securities Exchange Act of
1934, as amended.  In the event that the PPA has not been executed this
Agreement Parent shall nonetheless file a Current Report on Form 8-K no later
than January 2, 2014 which discloses the material non public information
provided to Stockholder.
 
ARTICLE V
MISCELLANEOUS
 
5.1.           Notices.  All notices and other communications required or
permitted under this Agreement shall be in writing and shall be either hand
delivered in person, sent by facsimile, sent by electronic mail (if also
confirmed by facsimile sent during normal business hours of the recipient,
effective as of the delivery of the facsimile; if not sent via facsimile during
normal business hours, then on the next Business Day), sent by certified or
registered first-class mail, postage prepaid, or sent by nationally recognized
express courier service.  Such notices and other communications shall be
effective upon receipt if hand delivered or sent by facsimile or electronic
mail, three Business Days after mailing if sent by mail, and one Business Day
after dispatch if sent by express courier, (i) if to Parent or the Purchaser, to
the address, facsimile number or e-mail address set forth in Section 8.3 of the
PPA and (ii) if to Stockholder, to Stockholder’s address, facsimile number or
e-mail address set forth on a signature page hereto, or to such other address,
facsimile number or e-mail address as such party may hereafter specify for the
purpose by notice to each other party hereto.
 
5.2.           Termination.  This Agreement shall terminate automatically,
without any notice or other action by any Person, upon the first to occur of
(i) the termination of the PPA in accordance with its terms, and (ii) the mutual
written consent of the parties hereto.  Upon termination of this Agreement, no
party shall have any further obligations or liabilities under this Agreement;
provided, however, that (x) nothing set forth in this Section 5.2 shall relieve
any party from liability for any breach of this Agreement prior to termination
hereof and (y) the provisions of this Article V shall survive any termination of
this Agreement.
 
5.3.           Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement or, in the case of a
waiver, by each party against whom the waiver is to be effective.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
 
5.4.           Expenses.  Except as set forth in the PPA, all fees and expenses
incurred in connection herewith and the transactions contemplated hereby shall
be paid by the party incurring such fees and expenses.
 

 
-4-

--------------------------------------------------------------------------------

 

5.5.           Assignment; No Third-Party Beneficiaries.  Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the parties (whether by operation of law or otherwise) without the prior
written consent of the other parties and any assignment without such prior
written consent shall be null and void.  This Agreement shall be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement
(including the right to rely upon the representations and warranties set forth
herein).
 
5.6.                         Governing Law; Venue.
 
(a)            This Agreement and all claims and causes of action arising out
of, based upon, or related to this Agreement or the negotiation, execution or
performance hereof, shall be governed by and construed, interpreted and enforced
in accordance with, the Laws of the State of New York (without giving effect to
principles or rules of conflict of Laws, whether of the State of New York or any
other jurisdiction, to the extent such principles or rules would require or
permit the application of the Laws of another jurisdiction).
 
(b)            Any action, claim, suit or proceeding between the parties hereto
arising out of, based upon or relating to this Agreement or the transactions
contemplated hereby shall be brought solely in the Court of Chancery of the
State of Delaware and any state appellate court therefrom within the State of
Delaware (or, if the Court of Chancery of the State of Delaware declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware and any direct appellate court therefrom).  Each party
hereby irrevocably submits to the exclusive jurisdiction of such courts in
respect of any such action, claim, suit or proceeding and agrees that it will
not bring any such action, claim, suit or proceeding in any other
court.  Furthermore, each party hereby irrevocably waives and agrees not to
assert as a defense, counterclaim or otherwise, in any such action, claim, suit
or proceeding, (i) any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
serve process in accordance with Section 5.1, (ii) any claim that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
applicable Law, any claim that (A) the action, claim, suit or proceeding in such
court is brought in an inconvenient forum, (B) the venue of the action, claim,
suit or proceeding is improper or (C) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.  Each party agrees that notice
or the service of process in any action, claim, suit or proceeding arising out
of, based upon or relating to this Agreement or the transactions contemplated
hereby shall be properly served or delivered if delivered in the manner
contemplated by Section 5.1 or in such other manner as may be permitted by
applicable Law.
 
 
(c)            EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT SUCH PARTY MAY HAVE TO
TRIAL BY JURY IN ANY LEGAL ACTION, SUIT OR PROCEEDING BETWEEN THE PARTIES HERETO
ARISING OUT OF, BASED UPON OR RELATING TO THIS AGREEMENT OR THE NEGOTIATION,
EXECUTION OR PERFORMANCE HEREOF.  EACH OF THE PARTIES (1) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.6(c).

 
-5-

--------------------------------------------------------------------------------

 

5.7.           Counterparts.  This Agreement may be executed in one or more
counterparts (including via facsimile, .pdf or other electronic means), and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  This Agreement, and any amendments
hereto, waivers hereof or consents or notifications hereunder, to the extent
signed and delivered by means of facsimile, .pdf or other electronic means,
shall be treated in all manner and respects as an original contract and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person.  At the request of any party, each
other party shall re-execute original forms thereof and deliver them to all
other parties.  No party shall raise the use of a facsimile machine or email to
deliver a signature or the fact that any signature or Contract was transmitted
or communicated by facsimile, .pdf or other electronic means as a defense to the
formation of a contract, and each such party forever waives any such defense.
 
5.8.           Entire Agreement.  This Agreement, together with Schedule A,
constitutes the entire agreement of the parties and supersedes all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof and thereof.
 
5.9.           Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.
 
5.10.        Specific Performance.  The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to
determine.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in the
Chancery Court of the State of Delaware and any state appellate court therefrom
within the State of Delaware (or, if the Chancery Court of the State of Delaware
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware) and any such injunction shall be in addition
to any other remedy to which any party is entitled, at law or in equity.  In
connection with any action for specific performance, each party hereby
irrevocably waives (i) the defense of adequacy of a remedy at law and (ii) any
requirement for the securing or posting of any bond in connection with the
remedies referred to in this Section 5.10.
 
5.11.         Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
5.12.         Mutual Drafting; Interpretation.  Each party hereto has
participated in the drafting of this Agreement, which each party acknowledges is
the result of extensive negotiations between the parties.  If an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision.  For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa, the masculine gender
shall include the feminine and neuter genders, the feminine gender shall include
the masculine and neuter genders and the neuter gender shall include masculine
and feminine genders.  As used in this Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.” Except as otherwise indicated, all references in this Agreement to
“Sections,” “Articles” and “Schedules” are intended to refer to Sections,
Articles and Schedules to this Agreement.  Schedule A attached to this Agreement
constitutes a part of this Agreement and is incorporated herein for all
purposes.  The words “hereof,” “hereto,” “hereby,” “herein,” “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular section or article in which such
words appear.  All references in this Agreement to “$” are references to United
States dollars.  Unless otherwise specifically provided for herein, the term
“or” shall not be deemed to be exclusive.
 

 
-6-

--------------------------------------------------------------------------------

 

5.13.         Further Assurances.  Parent, the Purchaser and Stockholder will
execute and deliver, or cause to be executed and delivered, all further
documents and instruments and use their respective reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable Laws and regulations, to
perform their respective obligations under this Agreement.
 
5.14.         Capacity as Stockholder.  Stockholder signs this Agreement solely
in Stockholder’s capacity as a stockholder of the Parent, and not in
Stockholder’s capacity as a director, officer or employee of the Parent or any
Parent Subsidiary.  Notwithstanding anything herein to the contrary, nothing
herein shall in any way restrict a director or officer of the Parent in the
exercise of his or her fiduciary duties as a director or officer of the Parent
or prevent or be construed to create any obligation on the part of any director
or officer of the Parent from taking any action in his or her capacity as such
director, officer, trustee or fiduciary.
 
5.15.         No Agreement Until Executed.  This Agreement shall not be
effective unless and until (i) the PPA is executed by all parties thereto and
(ii) this Agreement is executed by all parties hereto.
 
5.16.         No Ownership Interest.  Except as otherwise provided herein,
nothing contained in this Agreement shall be deemed to vest in Parent or the
Purchaser any direct or indirect ownership or incidence of ownership of or with
respect to the Subject Shares. Except as otherwise provided herein or in the
PPA, all rights, ownership and economic benefits of and relating to the Subject
Shares shall remain vested in and belong to Stockholder, and neither Parent nor
the Purchaser shall have any authority to manage, direct, restrict, regulate,
govern, or administer any of the policies or operations of the Parent or
exercise any power or authority to direct Stockholder in the voting of any of
the Shares.
 
[Signature Page Follows]





 
-7-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Voting and Support Agreement
as of the date set forth above.:
 


SPHERIX INCORPORATED:


By:_______________________
Name:
Title:



 
STOCKHOLDER:


By:_______________________
Name:
Title:



Shares owned:


Common Stock: _____________________


Series D Preferred Stock: ______________


Other:______________________________



-8-